

117 HR 1442 IH: Providing Responsible Emergency Plans for Animals at Risk of Emerging Disasters Act
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1442IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Ms. Titus (for herself, Mr. Rodney Davis of Illinois, Mr. Allred, Mrs. Axne, Ms. Barragán, Mrs. Beatty, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown, Ms. Brownley, Mr. Buchanan, Mrs. Bustos, Mr. Carbajal, Mr. Carson, Mr. Cartwright, Mr. Casten, Ms. Chu, Mr. Cicilline, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. Crow, Ms. Dean, Ms. DeGette, Mr. DeFazio, Ms. DelBene, Mr. Delgado, Mrs. Demings, Mr. Deutch, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Ms. Escobar, Mr. Fitzpatrick, Mr. Foster, Ms. Lois Frankel of Florida, Mr. Gallego, Mr. García of Illinois, Mr. Vicente Gonzalez of Texas, Mr. Gottheimer, Mr. Hastings, Ms. Norton, Ms. Houlahan, Ms. Jacobs of California, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Jones, Mr. Keating, Mr. Kim of New Jersey, Mrs. Kirkpatrick, Mr. Krishnamoorthi, Ms. Kuster, Mr. Langevin, Ms. Lee of California, Mr. Levin of Michigan, Mr. Levin of California, Mr. Lieu, Mr. Lowenthal, Mr. Lynch, Ms. Mace, Mr. Malinowski, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Manning, Mr. Mast, Ms. McCollum, Mr. Meeks, Ms. Meng, Mr. Morelle, Mrs. Murphy of Florida, Mr. Nadler, Mr. Neal, Mr. Neguse, Mr. O'Halleran, Mr. Pallone, Mr. Panetta, Mr. Pappas, Mr. Payne, Mr. Perlmutter, Mr. Peters, Ms. Pingree, Mr. Pocan, Ms. Pressley, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Ms. Roybal-Allard, Ms. Sánchez, Ms. Scanlon, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Schrader, Mr. Scott of Virginia, Mr. Sherman, Ms. Sherrill, Mr. Sires, Mr. Smith of Washington, Mr. Stanton, Ms. Stevens, Ms. Strickland, Mr. Suozzi, Mr. Swalwell, Ms. Tenney, Ms. Tlaib, Mr. Tonko, Mrs. Torres of California, Mrs. Trahan, Ms. Underwood, Mr. Van Drew, Mr. Vargas, Mr. Veasey, Ms. Velázquez, Ms. Wasserman Schultz, Mr. Welch, Ms. Wild, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to require that covered persons develop and implement emergency contingency plans.1.Short titleThis Act may be cited as the Providing Responsible Emergency Plans for Animals at Risk of Emerging Disasters Act or the PREPARED Act.2.FindingsCongress makes the following findings:(1)Recent natural and man-made disasters have highlighted the need for planning to minimize the impact of disasters.(2)Lack of preparedness in times of disaster can have especially devastating effects on animals and the people who risk their lives to protect them.(3)Local first-responders, nongovernmental agencies, and private individuals most often shoulder the cost and responsibility of animals affected by disasters.(4)It is reasonable to ask those who use animals commercially to demonstrate a level of readiness to protect the animals under their care.3.Requirement that covered entities develop and implement emergency contingency plans(a)In GeneralThe Animal Welfare Act (7 U.S.C. 2131 et seq.) is amended by adding at the end the following:30.Animal Emergency Planning(a)Covered PersonFor purposes of this section, the term covered person means a research facility, dealer, exhibitor, intermediate handler, carrier, or Federal research facility.(b)Contingency PlanEach covered person shall develop, document, and follow a contingency plan to provide for the humane handling, treatment, transportation, housing, and care of its animals in the event of an emergency or disaster. Such a contingency plan shall—(1)identify situations that the covered person might experience, including natural disasters and emergencies such as electrical outages, faulty HVAC systems, fires, mechanical breakdowns, and animal escapes, that would trigger the need for the measures identified in the contingency plan to be put into action;(2)outline specific tasks to be carried out in response to the identified emergencies or disasters, including detailed animal evacuation or shelter-in-place instructions and provisions for providing backup sources of food and water as well as sanitation, ventilation, bedding, and veterinary care;(3)establish a chain of command and identify the individuals responsible for fulfilling the tasks described in paragraph (2); and(4)address how response and recovery will be handled in terms of materials, resources, and training needed.(c)Annual ReviewEach covered person shall—(1)review its contingency plan on at least an annual basis to ensure that it adequately addresses the criteria described in subsection (b); and(2)maintain documentation of the annual reviews and any amendments or changes made to its contingency plan since the previous year's review.(d)TrainingEach covered person shall—(1)train its personnel in their roles and responsibilities as outlined in the contingency plan;(2)communicate any changes in the contingency plan to personnel through training within 30 days after making the changes; and(3)maintain documentation of its personnel’s participation in and successful completion of the training required by this subsection.(e)Availability of Documentation(1)In GeneralEach covered person shall submit its contingency plan, as well as any documentation described in subsections (c)(2) and (d)(3), to the Secretary annually.(2)While TravelingA covered person engaged in travel must carry a copy of its contingency plan with it at all times and make it available for inspection by the Secretary while in travel status..(b)Regulations(1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Agriculture of the United States shall promulgate such regulations as the Secretary determines to be necessary to carry out section 30 of the Animal Welfare Act, as added by subsection (a) of this Act.(2)Applicability of APAThe regulations described in paragraph (1) shall be made without regard to the rulemaking procedures under section 553 of title 5, United States Code.(c)No PreemptionNothing in this Act or the amendments made by this Act preempts any law (including a regulation) of a State, or a political subdivision of a State, containing requirements that provide equivalent or greater protection for animals than the requirements of this Act or the amendments made by this Act.(d)Effective DateThe amendments made by subsection (a) shall apply to covered persons (as defined in such subsection) beginning on the date that is 30 days after the date of enactment of this Act.